— Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered July 9, 2008, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding an alleged “second” cooperation agreement and his claims of ineffective assistance of counsel are premised for the most part on matter dehors the record that may not be reviewed on direct appeal (see People v Yagudaev, 70 AD3d 984 [2010]; People v Evans, 69 AD3d 649 [2010]). To the extent that we are able to review the contentions, we find them to be without merit (see People v Benevento, 91 NY2d 708, 712-715 [1998]; People v Huertas, 85 NY2d 898, 899 [1995]; People v Anonymous, 31 AD3d 460 [2006]). Rivera, J.P., Florio, Miller, Chambers and Roman, JJ., concur.